United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATIONS & CUSTOMS
ENFORCEMENT, Pretoria, South Africa,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1410
Issued: January 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2011 appellant filed a timely appeal from a December 9, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of a medical
condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2010 appellant, then a 29-year-old border patrol agent trainee, filed a claim
alleging that on October 31, 1988 he sustained an aggravation of a previously dislocated right
shoulder condition in the performance of duty. In October 1991, he advised OWCP that he had
partially dislocated his shoulder and required surgery. On November 20, 1991 OWCP accepted
a temporary aggravation of a right shoulder dislocation. It subsequently accepted a closed
dislocation of the right shoulder and joint derangement and, in January 1992, authorized surgery
to repair right shoulder instability.
On March 23, 2010 appellant filed a notice of recurrence of a medical condition on
July 1, 2009 due to the 1991 employment incident. He related that following his original injury
he had a mild problem with range of motion. Appellant began experiencing pain and numbness
of the arm and shoulder and a physician in South Africa told him that he needed surgery due to
the original injury.
On August 2, 2010 OWCP requested additional factual and medical information
regarding the alleged recurrence of disability, including a comprehensive medical report
addressing the causal relationship between his current condition and his original work injury.
In an undated response received on September 13, 2010, appellant related:
“I have not suffered any injury which caused me to miss work or be placed on
limited duty. Over the past year or so I have had clicking and a sensation of
looseness in my right arm. More recently, I experienced sensitivity and numbness
in the arm which prompted me to see an Orthopedic Doctor. The doctor’s
diagnosis is that the shoulder through normal everyday movement has
deteriorated to the point that I now need replacement surgery.”2
By decision dated December 9, 2010, OWCP denied appellant’s claim. It found that he
was alleging an occupational disease rather than a recurrence of disability. OWCP determined
that appellant had not submitted sufficient supporting factual or medical evidence to meet his
burden of proof.
On appeal, appellant noted that he experienced delays in obtaining medical evidence and
requested that his case be reopened.
LEGAL PRECEDENT
OWCP regulations define a recurrence of a medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no

2

On October 27, 2010 appellant requested that OWCP defer a decision on his case until he returned to the United
States in February 2011.

2

work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.3
OWCP’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instructions to return as needed or computed by the claims
examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.4
ANALYSIS
OWCP accepted that appellant sustained an employment-related aggravation of a right
shoulder dislocation, a closed right shoulder dislocation and joint derangement. Appellant filed a
notice of recurrence of a medical condition on July 1, 2009 causally related to his employment
injury. OWCP found that he was claiming an occupational disease rather than a recurrence of a
medical condition. It appears from appellant’s statement, however, that he is alleging that his
original medical condition worsened such that he requires additional medical treatment without
exposure to new work factors or a work stoppage. Consequently, he is alleging a recurrence of a
medical condition rather than an occupational disease.5
As the record contains no medical evidence since the 1990s, in order to establish a
recurrence of a medical condition appellant must submit a rationalized medical report explaining
the relationship between his current condition and his work injury.6 On August 2, 2010 OWCP
informed him of the type of evidence required to establish a recurrence; however, he did not
submit any medical evidence substantiating that he required medical treatment beginning July 1,
2009 due to the accepted work injury. Appellant has the burden of furnishing medical evidence
from a physician who, on the basis of a complete and accurate medical history, concludes that
the condition is causally related to the employment injury and supports that conclusion with
sound rationale.7 He did not submit the evidence required and thus failed to establish a
recurrence of a medical condition.
On appeal, appellant requested that his case be reopened and submitted additional
evidence. The Board has no jurisdiction to review new evidence on appeal.8 Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
3

20 C.F.R. § 10.5(y).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003).

5

An occupational disease is defined as a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q).
6

See supra note 4; J.F., 58 ECAB 124 (2006).

7

See Mary A. Ceglia, 55 ECAB 656 (2004).

8

See 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of a
medical condition.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed as modified to reflect that appellant has not
established a recurrence of a medical condition.
Issued: January 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

